Citation Nr: 9928313	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  96-44 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to recognition of the veteran's daughter, K., as 
a "child" of the veteran on the basis of permanent 
incapacity for self-support prior to attaining the age of 
eighteen. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel
INTRODUCTION

The veteran had active duty from July 1951 to June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran's daughter, K., was born in April 1976.  

3.  The evidence does not show that K. had a physical or 
mental disability that permanently precluded her from 
obtaining or maintaining substantially gainful employment at 
the time of her eighteenth birthday in April 1994. 


CONCLUSION OF LAW

The criteria for recognition of K. as a "child" of the 
veteran on the basis of permanent incapacity for self-support 
prior to attaining the age of eighteen have not been met.  
38 U.S.C.A. §§ 101(4), 1115, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.57, 3.356 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1998).  See Murphy v. Derwinski, 1 Vet. 
App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed to address the issue at hand.


Factual Background

K.'s birth certificate showed that she was born on 
April [redacted], 1976.  She turned eighteen years 
old in April 1994.  

Progress notes from Donald Skor, M.D., of St. Louis Internal 
Medicine and Diabetes Associates, dated in April 1993 
indicated that K. was sixteen years old and junior in high 
school.  She was brought in by her mother owing to a recent 
lack in academic performance, which had declined rather 
abruptly following the sudden death of some family members.  
Dr. Skor assessed K. as having a psychological reaction to 
trauma and referred her to a Dr. Wasserman, an adolescent 
psychiatric specialist.  In May 1994, several days after her 
18th birthday, she was seen for emotional hives.  There was a 
question of harassment at school.    

Notes from Dr. Abby Wasserman dated in April 1993 revealed 
that several deaths, including the deaths of her grand mother 
and 2 great-aunts, affected K. starting the previous fall.  
She did not like school and her work was poor.  Over the 
summer, she had gotten her driver's license.  She seemed 
forgetful and had difficulty concentrating.  After the death 
of her family members, she said she did not care about 
anything.  She had a new boyfriend and was constantly on the 
phone or the computer.  Reading was difficult for her; she 
thought of other things and did not concentrate.  She had a 
tutor for math and chemistry.  K. had been fired from a part-
time job for being rude to a customer.  There was a family 
history of psychiatric problems as well as alcoholism.  K. 
got along OK with her mother, but had serious problems 
relating to her father.  She felt depressed at home, but was 
a complete extravert at school.  The teachers and others at 
school were "jerks."  June 1993 notes indicated that both 
her mother and her teachers thought K. was more alert and 
less forgetful.  She had also shown improvement in reading.  
She never had behavior problems.    

The veteran submitted records from Stephanie Fooskas, Ph.D., 
of Washington University School of Medicine.  She interviewed 
K. and her mother in August 1993.  In the interview with her 
mother, it was indicated that K. had been doing poorly in 
school and had symptoms including difficulty concentrating, a 
short attention span, poor self-esteem, and problems with 
motivation and self-discipline.  She had been receiving 
pharmacotherapy for depression since the end of the school 
year.  K. was beginning her senior year in high school in a 
college prep curriculum.  She had received extensive tutoring 
in several subjects.  During her interview, K. denied having 
problems with authority until she got to that school.  She 
described herself as an outcast in grade school, but that had 
changed in high school.  K. had previously seen Dr. Wasserman 
and had taken medications for depression and sleep.  K. 
reported that she had so much trouble in school because she 
was having so much fun.  She had trouble relating to her 
parents but was close to her siblings.  She portrayed herself 
as having a lot of friends.  The tentative, initial diagnosis 
was adjustment disorder with mixed disturbance of emotions 
and conduct.    

In September 1993, K. underwent an education evaluation by 
Robert E. Schlitt, Ph.D.  She was seventeen years old and a 
senior in high school.  She was having difficulties attending 
school and concentrating.  Her grades did slip in the past 
year and she failed a course.  K. explained that it was a new 
teacher and that a third of the class failed.  She also had 
trouble reading.  She had been suspended once for skipping 
school, had received three speeding tickets and hour other 
traffic violations, and had been in one minor auto accident.  
She dated, but no one in particular.  Dr. Schlitt indicated 
that K. had six and possible seven of the 14 symptoms of 
ADHD.  K. felt that learning to drive and having use of the 
car might have affected her interest in school.  Dr. Schlitt 
felt that the combination of stress in the family, 
depression, borderline attention deficit, and new found 
freedom and her personality might have all interacted to 
produce the end result.  He commented that her overall 
intelligence showed her to be in the bright average range.  
The use of medication was premature.  He opined that all of 
the above-listed variables contributed to the end result of 
that year's school performance.

Documents submitted to VA in 1994 confirmed that K. enrolled 
in and started college in August 1994.  

The veteran submitted additional evidence from medical or 
mental health professionals at the Washington University 
School of Medicine dated from January 1995.  Psychometric 
testing performed in January 1995 by Aileen A. Lee, Ph.D., 
yielded results consistent with an attention deficit disorder 
(ADD).  Following a psychiatric evaluation in February 1996, 
Barbara Swarzenski, M.D., offered a diagnosis of rule out 
attention deficit-hyperactivity disorder (ADHD), rule out 
bipolar disorder.  In a September 1996 statement, Dr. 
Swarzenski commented that the symptoms of ADHD are often 
present for many years, to a degree that the patient may 
suffer from an impairment in daily functioning, including 
unsatisfactory performance at school and on the job, before a 
diagnosis of ADHD is made.  She indicated that it was 
probable that K. had symptoms consistent with a diagnosis of 
ADHD before the February 1996 evaluation.  In a January 1997 
statement, Barbara Silverstein, M.S.W., Ph.D., offered the 
opinion that K. had ADD, which had been a factor in school, 
social, and employment performance for some time.   

A July 1995 statement from Saaid Khojasteh, M.D., indicated 
that K. had been under his care for ADD and that she might 
require additional academic services and assistance to help 
her function within her academic potential.  

In September 1996, the veteran submitted K.'s income 
information from 1992 to 1995, based on Social Security 
Administration information.  K. earned $1,320.00 in 1992, 
$477.00 in 1993, and $1,849.00 in 1994.  She had two jobs 
from 1992 to 1994.  

In December 1996, K. underwent an evaluation for purposes of 
disability determination by James R. Mikolajczak, M.D.  Based 
on the history and information provided, he offered a 
diagnosis of ADD.  He acknowledged that she had difficulty 
concentrating in school.  However, he commented that K. was 
able to maintain social functioning, was able to interact 
appropriately socially and had been able to adapt to her 
environment at school, was able to understand and remember 
simple instructions, and was able to sustain the 
concentration and persistence to complete the simple tasks of 
the interview.  She was also competent to manage her own 
funds.  

The veteran submitted a July 1997 statement from Dr. Skor.  
He indicated that he had followed K. since 1993.  During this 
period, she generally had an inability to succeed first at 
school and then at multiple jobs.  Retrospectively, it became 
clear that she had an attention deficit disorder that 
obviously had been present from an early age and before age 
eighteen.  Given her difficulty in sustaining any success in 
school or at work, it was Dr. Skor's opinion that K. was 
permanently incapable of supporting herself.   

The veteran testified at a personal hearing in August 1997.  
He became aware that K. had a problem in late grade school.  
She required tutors for math and chemistry.  She was not 
going to graduate from high school, but the veteran pushed 
the school to let her do so.  Through high school, she would 
get a job and be fired within a few days.  She was prescribed 
medication, including Ritalin, but it made her sick.  After 
high school, K. attended a community college, but did not 
successfully complete any courses.  She was currently 
attending a junior college.      

The veteran and his wife testified at a hearing before a 
member of the Board in July 1999.  Much of the testimony was 
essentially similar to that offered during the prior hearing.  
The veteran's spouse conceded that no doctor or psychologist 
had told them that K. was incapable of taking care of herself 
before age eighteen.  K. had been in school almost 
continuously since 1994.  She lived in an apartment, but the 
veteran paid all her bills.  She took care of needs such as 
clothing and food on her own.  She had a car that she drove, 
but was owned by the veteran.  She was not able to manage her 
finances.  Prior to turning eighteen, K. had a driver's 
license and socialized with her peers.  She had gotten 
speeding tickets and been in an accident, but the license had 
never been revoked or suspended.  The high school principal 
told K.'s parents that she suspected she had ADD.  It was 
indicated that her grades for high school were unavailable, 
as their house had been destroyed in a storm.        

Analysis

Under the applicable criteria, the term "child" includes an 
unmarried person who, before reaching the age of 18 years, 
became permanently incapable of self-support through her own 
efforts by reason of physical or mental defect.  38 U.S.C.A. 
§ 101(4)(A) (West 1991); 38 C.F.R. §§ 3.57, 3.356 (1998).  
Regulations state that child must be shown to be permanently 
incapable of self-support by reason of mental or physical 
defect at the date of attaining the age of 18.  Dobson v. 
Brown, 4 Vet. App. 443 (1996).  The issue is one of fact 
premised on competent evidence in the individual case. 38 
C.F.R. § 3.356(a),(b); Bledsoe v. Derwinski, 1 Vet. App. 32, 
33 (1990).  In Dobson, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) held that a person may qualify as a "child" 
under the pertinent legal framework if he is shown to have 
been permanently incapable of self-support by reason of 
mental or physical defect at the date of attaining the age of 
18 years.  Essentially, the focus of the analysis is on the 
child's condition at the time of his 18th birthday.  If the 
child is shown to have been capable of self-support at 18, 
the Board need go no further.  If, however, the record 
reveals that he was permanently incapable of self-support at 
18, the Board must point to evidence that his condition 
changed since that time.  Id. at 445.

To establish entitlement to the benefits sought, various 
factors under 38 C.F.R. § 3.356(b)(3) are for consideration.  
Employment of a child prior or subsequent to the delimiting 
age may or may not be a normal situation, depending on the 
educational progress of the child, the economic situation of 
the family, indulgent attitude of parents, and the like.  In 
those cases where the extent and nature of disability raise 
some doubt as to whether they would render the average person 
incapable of self-support, factors other than employment are 
for consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.

The question before the Board is whether K., the veteran's 
daughter, is a "child" of the veteran on the basis of 
incapacity for self-support at the time she became eighteen 
years old.  See 38 U.S.C.A. § 101(4)(A); 38 C.F.R. 
§ 3.57(a)(1)(ii).  In such an inquiry, the sole determination 
to be made is whether K. was permanently incapable of self-
support through her own efforts by reason of physical or 
mental defects.  38 C.F.R. § 3.356(b).  It is emphasized that 
the focus of analysis must be on the K.'s condition before 
and at the time of her eighteenth birthday.  Dobson.  

The veteran repeatedly argues in support of his claim that K 
had ADD before reaching age eighteen and that she was and is 
now incapable of supporting herself because of the ADD.  A 
good portion of the evidence submitted by the veteran 
pertains to the status of K.'s disorder after April 1994.  
However, as emphasized above, the inquiry is not whether some 
physical or mental disorder was incurred before age eighteen, 
but whether K. was incapable of self-support before or at the 
time she became eighteen years old.  

In this case, the veteran has not submitted any objective 
evidence showing that K. was incapable of self-support at age 
eighteen.  The medical evidence generally reflects the 
opinion that K. had ADD prior to age eighteen.  Dr. Skor's 
July 1997 opinion was that K. was permanently incapable of 
supporting herself.  Although the veteran focuses on the 
quality of his daughter's activities, the evidence in fact 
shows that before reaching eighteen years, K. attended high 
school, worked and earned money, and earned her driver's 
license.  In fact, within months after turning eighteen, K. 
enrolled in and attended college.  She is currently in 
school, living in her own apartment, and attending to her own 
activities of daily living.  Considering all the evidence of 
record, the Board finds that the preponderance of the 
evidence is against entitlement to recognition of K. as a 
"child" on the basis of permanent incapacity for self-
support prior to attaining the age of eighteen.  38 U.S.C.A. 
§§ 101(4), 1115, 5107(b); 38 C.F.R. §§ 3.102, 3.57, 3.356.    


ORDER

Entitlement to recognition of the veteran's daughter, K., as 
a "child" of the veteran on the basis of permanent 
incapacity for self-support prior to attaining the age of 
eighteen is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

